Citation Nr: 1609561	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-32 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from May 1985 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied entitlement to a TDIU.

In April 2011, the Veteran testified during a video conference hearing before an Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record.

In September 2011, the Board denied the issue on appeal.  However, in September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the April 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R.  § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  Thus, the Board vacated the September 2011 decision in June 2014.  

A hearing before the same AVLJ was held in November 2014.  Nevertheless, in December 2014, the Board informed the Veteran that a written transcript of the hearing could not be produced due to technical difficulties.  Subsequently, the Veteran requested another Board video-conference hearing, which was held in March 2015 before another undersigned VLJ.  A transcript of this hearing has also been associated with the record.     

The Board recognizes that the Veteran has testified at two Board hearing before two different Veterans Law Judges.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  By law, an appeal can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  Under these circumstances, the Court held in Arneson that the claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  In the instant case, the Veteran has not been afforded the opportunity to testify before the other member of the panel.  Nevertheless, as the Board herein grants the full benefit sought on appeal, there is no prejudice to the Veteran in proceeding with this decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


FINDING OF FACT

From August 23, 2006, the date of claim, Veteran's service-connected low back disability has rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Effective August 23, 2006, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION


In order to establish entitlement to TDIU, there must be impairment due to service-connected disabilities so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The regulatory scheme for TDIU provides both objective and subjective criteria. 
Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  

On August 23, 2006, the Veteran filed an informal claim for a TDIU. 

Service connection is in effect for a herniated nucleus pulposus, lumbar spine, post-operative, with severe residuals, rated as 60 percent disabling.  As such, the Veteran meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Therefore, the remaining inquiry is whether such disability has rendered the Veteran unable to secure or follow a substantially gainful occupation as of the date of his current claim.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

The evidence of record shows that the Veteran worked for the City of Roanoke, Virginia as a maintenance mechanic from 1978 to 2000.  He reported that he lost 3 to 4 months of work due to complications from his service-connected disability from 1980 to 2000.  In a March 2007 Application For Increased Compensation Based on Unemployability, he asserted that he left his employment because of his service-connected low back disability.

Social Security Administration (SSA) records reflect that the Veteran was disabled as of April 2002 following a cerebrovascular accident (CVA) with a primary diagnosis of visual disturbances and secondary diagnosis of cerebrovascular disease.  A September 2004 physical examination for SSA noted that the back range of motion was slightly reduced.  The Veteran reported that he walked, stood, climbed, stooped, kneeled, crouched, crawled, and reached for his prior job.  He also stated that he had to lift air conditioning system filters, commodes, plumbing supplies, breaker panels, electrical cords, and ceiling tiles. 

The Veteran was afforded a VA examination in February 2007.  The examiner reviewed the Veteran's medical records, but not the claims file.  The Veteran reported pain with bending and turning that occurred daily.  He stopped activities until pain was tolerable.  The VA examiner diagnosed the Veteran with radiographic evidence of degenerative joint disease of the lumbar spine with no functional impairment.  He indicated that there was no effect on daily activities.  He noted that Veteran received SSA disability for a CVA related complications.  The examiner opined that the Veteran was unemployed as a result of the CVA and that the Veteran could undertake meaningful employment in the absence of that condition.  He concluded that the Veteran's back condition would not interfere with employment.  

The Veteran underwent another VA examination in January 2011.  The Veteran again reported severe, constant pain.  The VA examiner diagnosed the Veteran with stable, mild degenerative changes of the LS-spine, herniated nucleus pulposus, lumbar spine, post-operative.  He stated that the Veteran would have moderate difficulty with heaving lifting/carrying and repetitive bending.  He would also have problems with lifting, carrying, and pain.  With regard to activities of daily living, the Veteran would likely have difficulty with heavy household chores, shopping, and moderate difficulty with exercise and sports.  Based on the physical examination, the VA examiner concluded that the current service-connected back disability would not prevent securing and maintaining substantially gainful employment, to include sedentary employment.

Subsequently, the Veteran underwent surgery for lower extremity neuropathy in January 2014 on the left side and in October 2014 on the right side.  In a November 2014 statement, the Veteran's VA physician opined that the Veteran's neuropathic symptoms were more likely than not due to his service-connected low back disorder.  The RO awarded temporary total ratings following these surgeries based on the need for a period of convalescence.  

The claims file also includes a May 2015 medical statement for jury duty from the Veteran's VA nurse practitioner provided that the Veteran had chronic health problems that may keep him from serving effectively on jury duty.  In this regard, the nurse practitioner indicated that the Veteran's chronic back pain interfered with his ability to sit for long. 

On remand, the Board directed that the Veteran be afforded another VA examination with retrospective medical opinion.  The Veteran was afforded a VA examination in July 2015.  The examiner found that the Veteran's low back disability impacted his ability to work and his ability to perform occupational tasks that require prolonged postures (sitting/standing), walking long distances, climbing, squatting, frequent stooping/bending, crawling and heavy lifting.  Based solely on the Veteran's service-connected low back disorder and without considering the Veteran's age and other non-service connected disabilities, the examiner opined that the current functional impact would result in many work restrictions and accommodations.  For this Veteran, likely work restrictions would include avoidance of heavy lifting, frequent bending, prolonged sitting/standing/walking, climbing, squatting and crawling.  A sedentary job that allowed for frequent posture changes between sitting and standing could be appropriate.  Giving consideration that the Veteran's occupational history and specialized training is consistent with physically demanding work, it would be unlikely, given his current back status and anticipating progression of his back condition, that he would be physically qualified to return to types of jobs he had prior to August 2007.  [Parenthetically, the Board notes that the 2007 year appears to be a typing error as the examiner was expressly directed to opine on the Veteran's functional impairment from August 2006.]  Sedentary work could be appropriate at this point.  However, the Veteran's level of education could negatively impact his ability to work in many positions that would be considered sedentary.

In a separate medical opinion, the same examiner also indicated that the Veteran's history of stroke with seizures, chronic obstructive pulmonary disease, significant vision deficit, podiatry-related issues and coronary artery disease also negatively impacted his ability to work.  

At the Board hearings, the Veteran acknowledged that he was awarded SSA disability benefit based on a stroke, but nonetheless asserted that he should be awarded a TDIU based on the service-connected back disability.  He reported that prior to the stroke, he could not engage in heavy lifting or sit for any length of time.  When he was working, his fellow employees picked up his slack.  He further stated that he was placed in an office job and worked part-time in 2001 because of his back (prior to his stroke).  He also stated that his back disability became so severe that he retired in 2001 prior to the stroke.  He asserted that he does not have any formal training or administrative-type skills based on his education or experience.  His wife also testified that the Veteran was unable to do perform normal household activities, such as vacuuming, mowing, raking and shoveling snow, due to his back disorder.  She further reported that given his inability to perform these tasks, there was no way he could perform the employment he previously did.  

The Board finds that the Veteran could not perform the physically demanding tasks as those required by his former employment due to the functional impairment caused by his service-connected low back disability.  Although the initial February 2007 VA examiner indicated that the Veteran's back disorder did not cause any functional impairment, the examiner did not appear to take into account the Veteran's reports of daily pain or the physically demanding tasks of his previous employment.  Moreover, the subsequent January 2011 VA examiner clearly found restrictions with lifting, carrying, bending and difficulty with heavy household chores.  Again, the July 2015 VA examiner determined that the Veteran could not perform occupations requiring physical labor and could not return to his employment prior to August 2006.  The Veteran and his wife have also competently and credibly testified to his inability to do the physically demanding tasks of his former employment.  Importantly, the Veteran reported that he retired due to his back disorder in 2000 prior to his CVA in 2002.  In sum, the functional impairment caused by his low back disability would preclude the Veteran from employment that requires performing physically demanding tasks.  

However, the question remains whether the Veteran could perform sedentary employment as indicated.  In this regard, when considering the inability to sit for long due to his service-connected low back disability, as well as taking into consideration the Veteran's work history, education and experience, it would seem that the Veteran would also be precluded from sedentary employment.  Although the July 2015 VA examiner indicated that the Veteran could work in a sedentary position, he then indicated that he would be precluded to do so due to his educational background.  The evidence shows that the Veteran does not have the requisite experience for sedentary type office positions.  In sum, the Board finds that the medical evidence in conjunction with the Veteran's and his wife's competent and credible hearing testimony shows that his functional impairment due to his service-connected low back disability renders him unable to maintain or sustain substantially gainful employment.    

Therefore, based on the evidence of record, when resolving all doubt in the Veteran's favor, the Board concludes that the Veteran is unemployable due to his service-connected low back disability and that entitlement to TDIU is warranted.  The Board also finds that the appropriate effective date is August 23, 2006, the date of claim.  The Board has considered whether there is evidence of unemployability the year prior to the receipt of such claim; however, the evidence during that year does not show that the Veteran was unable to maintain or sustain gainful employment.  The Board recognizes that that the Veteran was not employed during this period.  However, treatment records and the Veteran's statements the year prior to not clearly address the functional impact his service-connected low back disability had on his work during this period.  As such, the appropriate effective date is the date of claim.  38 C.F.R. § 3.400.  


ORDER

TDIU is granted, effective August 23, 2006, subject to the law and regulations governing the payment of monetary benefits.  



			
	J.W. FRANCIS                             	L. HOWELL
	              Acting Veterans Law Judge                           Veterans Law Judge
	      Board of Veterans' Appeals                   Board of Veterans' Appeals



	                         __________________________________________
	M. TENNER
	Veterans Law Judge
   Board of Veterans' Appeals

Department of Veterans Affairs


